Citation Nr: 1639261	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-11 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with depression.

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In December 2011, the RO awarded the Veteran service connection for PTSD and assigned an initial 70 percent rating, effective July 25, 2011.  In February 2012, the RO denied service connection for bilateral hearing loss and tinnitus.  In a September 2012 rating decision, the RO denied the Veteran's claim for a TDIU.

In June 2016, the Veteran had a videoconference hearing before the undersigned Veterans Law Judge (VLJ); a copy of the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay that will result from remanding these claims, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

Regarding the Veteran's claims for bilateral hearing loss and tinnitus, the Veteran believes that they are directly related to his active service.  Specifically, he states while stationed in Vietnam during the Vietnam War as a communications switchboard operator, he was exposed to acoustic trauma from indirect fire attacks.  Accordingly, the Veteran had a VA examination in November 2011 to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The examiner, however, could not provide a diagnosis and/or etiology because the result reliability was questionable.  She observed that the subjective and objective assessments were not in agreement.  The examiner stated that the findings were consistent with a pseudohypacusis hearing loss.  

Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102  (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  Accordingly, another VA examination is necessary to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.

A review of the records reflects that the Veteran last underwent a VA examination in October 2013 concerning his service-connected PTSD.  Since then, he has indicated that his psychiatric disability has worsened.  See Hearing Transcript, dated June 29, 2016.  Accordingly, the Board finds that the Veteran must be afforded a new VA examination to determine the current level of severity of his service-connected disability.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Finally, since the TDIU claim is intertwined with the Veteran's claims for service connection and increased rating, it is also being remanded.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA treatment records, dated from December 2013 forward.

2. After receipt of all additional treatment records, schedule the Veteran for a VA audiological examination.  The claims file, including a copy of this remand, must be made available to the examiner as part of the examination, and the examiner must indicate in his/her report whether the claims file was reviewed. 

All indicated tests and studies should be completed, including the Maryland CNC test and a pure tone audiometry test.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss and tinnitus had their clinical onset during active service or are related to his in-service noise exposure, including all types of weapons fire, artillery, mortars, RPGS, and radio high frequency communications, and/or being hit in the head with a sand bag.

A clear rationale for all opinions should be provided.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

3.  Schedule the Veteran for an appropriate VA examination to assess the severity of his PTSD with depression.  The entire claims file and a copy of this Remand must be made available to the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaire(s) (DBQ) should be completed.

The examiner should also elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected PTSD with depression on his employment.

The examiner should comment on the Veteran's ability to function in an occupational environment, and describe functional impairment caused solely by the service-connected PTSD with depression.  

A clear rationale for all opinions should be provided.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




